DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     GOLD COAST CHIROPRACTIC CENTER, P.A. a/a/o ABDIOS
                        EMILCAR,
                        Appellant,

                                      v.

      ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                          Appellee.

                                No. 4D21-299

                               [October 7, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos. 2013SC2889
and 2019AP88.

   Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

  Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.